 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   MARIA DE LA LUZ QUIROZ DE LARA,                  )   Case No.: 1:17-cv-00962 - JLT
                                                      )
12                   Plaintiff,                       )   ORDER DENYING THE COMMISSIONER’S
                                                      )   MOTION FOR SUMMARY JUDGMENT AND
13          v.                                        )   REMANDING THE ACTION PURSUANT TO
                                                      )   SENTENCE FOUR OF 42 U.S.C. § 405(g)
14   COMISSIONER OF SOCIAL SECURITY,                  )
                                                      )   ORDER DIRECTING ENTRY OF JUDGMENT IN
15                  Defendant.                        )   FAVOR OF PLAINTIFF MARIA DE LA LUZ
                                                      )   QUIROZ DE LARA AND AGAINST
16                                                    )   DEFENDANT, THE COMMISSIONER OF
                                                      )   SOCIAL SECURITY
17
18          Maria De La Luz Quiroz De Lara asserts she is entitled to a period of disability, disability
19   insurance benefits, and supplemental security income under Titles II and XVI of the Social Security
20   Act. Plaintiff argues the administrative law judge erred by not her language abilities as a vocational
21   factor, and seeks review of the decision to deny her applications for benefits. For the reasons set forth
22   below, the Commissioner’s motion for summary judgment is DENIED and the ALJ’s decision is
23   REMANDED pursuant to sentence four of 42 U.S.C. § 405(g) for further proceedings.
24                                         PROCEDURAL HISTORY
25          Plaintiff filed her applications for benefits on August 29, 2013, alleging disability beginning on
26   August 28, 2012. (Doc. 10-7 at 2) The Social Security Administration denied Plaintiff’s applications
27   at both the initial level and upon reconsideration. (Doc. 10-3 at 25) Plaintiff testified at a hearing
28   before an ALJ on October 8, 2015. (See id. at 48-49) The ALJ determined she was not disabled and

                                                          1
 1   issued an order denying benefits on November 25, 2015. (Id. at 25-32) When the Appeals Council

 2   denied Plaintiff’s request for review of the decision on May 24, 2017 (id. at 2-5), the ALJ’s findings

 3   became the final decision of the Commissioner of Social Security (“Commissioner”).

 4                                        STANDARD OF REVIEW

 5          District courts have a limited scope of judicial review for disability claims after a decision by

 6   the Commissioner to deny benefits under the Social Security Act. When reviewing findings of fact,

 7   such as whether a claimant was disabled, the Court must determine whether the Commissioner’s

 8   decision is supported by substantial evidence or is based on legal error. 42 U.S.C. § 405(g). The ALJ’s

 9   determination that the claimant is not disabled must be upheld by the Court if the proper legal standards

10   were applied and the findings are supported by substantial evidence. See Sanchez v. Sec’y of Health &

11   Human Serv., 812 F.2d 509, 510 (9th Cir. 1987).

12          Substantial evidence is “more than a mere scintilla. It means such relevant evidence as a

13   reasonable mind might accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S.

14   389, 401 (1971) (quoting Consol. Edison Co. v. NLRB, 305 U.S. 197 (1938)). The record as a whole

15   must be considered, because “[t]he court must consider both evidence that supports and evidence that

16   detracts from the ALJ’s conclusion.” Jones v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985).

17                                         DISABILITY BENEFITS

18          To qualify for benefits under the Social Security Act, Plaintiff must establish he is unable to

19   engage in substantial gainful activity due to a medically determinable physical or mental impairment

20   that has lasted or can be expected to last for a continuous period of not less than 12 months. 42 U.S.C.

21   § 1382c(a)(3)(A). An individual shall be considered to have a disability only if:

22          his physical or mental impairment or impairments are of such severity that he is not
            only unable to do his previous work, but cannot, considering his age, education, and
23          work experience, engage in any other kind of substantial gainful work which exists in
            the national economy, regardless of whether such work exists in the immediate area
24          in which he lives, or whether a specific job vacancy exists for him, or whether he
            would be hired if he applied for work.
25
26   42 U.S.C. § 1382c(a)(3)(B). The burden of proof is on a claimant to establish disability. Terry v.

27   Sullivan, 903 F.2d 1273, 1275 (9th Cir. 1990). If a claimant establishes a prima facie case of disability,

28   the burden shifts to the Commissioner to prove the claimant is able to engage in other substantial

                                                         2
 1   gainful employment. Maounois v. Heckler, 738 F.2d 1032, 1034 (9th Cir. 1984).

 2                                ADMINISTRATIVE DETERMINATION

 3          To achieve uniform decisions, the Commissioner established a sequential five-step process for

 4   evaluating a claimant’s alleged disability. 20 C.F.R. §§ 404.1520, 416.920(a)-(f). The process requires

 5   the ALJ to determine whether Plaintiff (1) engaged in substantial gainful activity during the period of

 6   alleged disability, (2) had medically determinable severe impairments (3) that met or equaled one of the

 7   listed impairments set forth in 20 C.F.R. § 404, Subpart P, Appendix 1; and whether Plaintiff (4) had

 8   the residual functional capacity (“RFC”) to perform to past relevant work or (5) the ability to perform

 9   other work existing in significant numbers at the state and national level. Id. The ALJ must consider

10   testimonial and objective medical evidence. 20 C.F.R. §§ 404.1527, 416.927.

11   A.     Plaintiff’s Testimony

12          Plaintiff testified with the assistance of an interpreter at the administrative hearing held on

13   October 8, 2015. (Doc. 10-3 at 50) She reported that she went to school through about the fifth grade

14   in Mexico, and never attended school in the United States. (Id. at 53) In addition, Plaintiff said she

15   never studied English or took English classes. (Id.) Plaintiff reported she could not read or write at all

16   in English, but she could read and write in Spanish and enjoyed reading the newspaper, reading jokes,

17   and doing crossword puzzles. (Id. at 54, 64)

18   B.     Vocational Expert’s Testimony

19          Thomas Varrell, the vocational expert (“VE”), testified that Plaintiff’s past relevant work was

20   classified under the Dictionary of Occupational Titles as a farm worker, DOT 403.687-018, and can

21   sorter, DOT 529.686-014. (Doc. 10-3 at 71) The VE reported that the Dictionary of Occupational Titles

22   classified the farm worker position as unskilled medium work and the can sorter position as unskilled

23   light work. (Id.) However, the VE observed that Plaintiff described performing the can sorting work

24   “at the medium category.” (Id. at 73)

25          The ALJ asked the VE to consider “a person of the claimant’s age, education and work

26   experience.” (Doc. 1-3 at 71) The ALJ also indicated the person was “capable of performing at the

27   medium level,” including “standing or walking for approximately six hours during an eight-hour day,

28   sitting for approximately six hours during an eight-hour day with the normal breaks, only occasional

                                                         3
 1   ladders, ropes and scaffolds, stooping, crouching, kneeling, and crawling.” (Id.) Further, the person

 2   could frequently balance, and climb ramps and stairs. (Id.) The VE opined the hypothetical individual

 3   could not perform the labor requirements of a farm worker, because the “occupation would require

 4   stooping more than occasionally.” (Id.) However, the VE believed “[t]he can sorter occupation…

 5   would still be an appropriate occupation.” (Id.)

 6          Next, the ALJ asked the VE to “assume a person of the claimant’s age, education and work

 7   experience who is capable of performing at the light level.” (Doc. 10-3 at 72) The ALJ added that the

 8   person was capable of “standing or walking for up to six hours during an eight-hour day with normal

 9   breaks;” frequently balance, kneel, and push and pull with the left lower extremity; occasionally crouch

10   and crawl; and frequently climb ladders, ropes, scaffolds, ramps, and stairs. (Id.) In addition, the ALJ

11   asked the VE to consider a requirement for the person to “avoid all exposure” to extreme heat and cold,

12   as well as “concentrated exposure to wetness and humidity.” (Id. at 73) The VE testified such a person

13   could perform Plaintiff’s past relevant work as a can sorter “per the DOT, but not as performed,”

14   because Plaintiff performed the work at the medium exertion level. (Id.)

15          The ALJ asked the VE if his testimony was consistent with the Dictionary of Occupational

16   Titles, and the VE responded that it was consistent. (Doc. 10-3 at 74)

17   C.     The ALJ’s Findings

18          Pursuant to the five-step process, the ALJ determined Plaintiff did not engage in substantial

19   gainful activity after the alleged onset date of August 28, 2012. (Doc. 10-3 at 27) At step two, the ALJ

20   found Plaintiff’s severe impairments included: “Degenerative Disc Disease (DDD) [and] lumbar spine

21   with low back pain.” (Id.) At step three, the ALJ determined Plaintiff did not have an impairment, or

22   combination of impairments, that met or medically equaled a Listing. (Id. at 28) Next, the ALJ found:

23          [T]he claimant has the Residual Functional Capacity (RFC) to perform light work as
            defined in 20 CFR 404.1567(b) and 416.967(b) except: the claimant [can] stand and/or
24          walk for up to 6 hours during an 8 hour workday[;] sit for up to 6 hours during an 8
            hour work day, with normal breaks; frequently push/pull with [the] left extremity;
25          frequent foot control operation; frequently climb ladders, ropes, scaffolds; frequently
            climb ramps/stairs; frequently balance, stoop, kneel; occasionally crouch, crawl; avoid
26          all exposure to extreme heat or cold; avoid concentrated exposure to wetness or
            humidity.
27
28   (Id. at 29) With these factors in mind, at step four, the ALJ determined Plaintiff was able to perform

                                                        4
 1   her past relevant work as a sorter of cans “as actually and generally performed.” (Doc. 10-3 at 31)

 2   Thus, the ALJ concluded Plaintiff was not disabled as defined by the Social Security Act. (Id. at 32)

 3                                             DISCUSSION AND ANALYSIS

 4            Plaintiff’s argues that the ALJ erred at step four of the sequential evaluation in finding that she

 5   can perform her past relevant work. (Doc. 14 at 6-7) According to Plaintiff, the ALJ failed to address

 6   conflicts between the testimony of the vocational expert—who opined Plaintiff could work with the

 7   residual functional capacity identified by the ALJ—and the requirements of her past relevant work both

 8   as she performed it and as defined by the Dictionary of Occupational Titles. (See id.)

 9   A.       Step Four of the Sequential Evaluation

10            At step four, a claimant has the burden of proof to establish that she cannot perform her past

11   relevant work “either as actually performed or as generally performed in the national economy.” Lewis

12   v. Barnhart, 281 F.3d 1081, 1083 (9th Cir. 2002). Past relevant work is work performed in the last 15

13   years that lasted long enough to learn it, and was substantial gainful employment. SSR 82-61, 1982

14   SSR LEXIS 31.1 The ALJ is not required to make “explicit findings at step four regarding a claimant’s

15   past relevant work both as generally performed and as actually performed.” Pinto v. Massanari, 249

16   F.3d 840, 845 (9th Cir. 2001). Nevertheless, the Ninth Circuit explained that “the ALJ still has a duty

17   to make the requisite factual findings to support his conclusion.” Id., 249 F.3d at 844.

18            The Social Security Administration has set forth three tests for an ALJ to determine whether a

19   claimant retains the capacity for past relevant work, including:

20            1. Whether the claimant retains the capacity to perform a past relevant job based on a
              broad generic, occupational classification of that job, e.g., “delivery job,” “packing
21            job,” etc.

22            2. Whether the claimant retains the capacity to perform the particular functional
              demands and job duties peculiar to an individual job as he or she actually performed
23            it.

24            3. Whether the claimant retains the capacity to perform the functional demands the
              job duties of the job as ordinarily required by employers throughout the national
25            economy.

26
             1
               Social Security Rulings are “final opinions and orders and statements of policy and interpretations” issued by the
27   Commissioner. 20 C.F.R. § 402.35(b)(1). While SSRs do not have the force of law, the Ninth Circuit gives the rulings
     deference “unless they are plainly erroneous or inconsistent with the Act or regulations.” Han v. Bowen, 882 F.2d 1453,
     1457 (9th Cir. 1989); Avenetti v. Barnhart, 456 F.3d 1122, 1124 (9th Cir. 2006) (“SSRs reflect the official interpretation of
28   the [SSA] and are entitled to 'some deference' as long as they are consistent with the Social Security Act and regulations”).


                                                                  5
 1   SSR 82-61, 1982 SSR LEXIS 31, at *2-3.

 2          To determine how a claimant actually performed her work, an ALJ may consider: “(1) the

 3   claimant’s own testimony, and (2) a properly completed vocational report.” Lewis v. Barnhart, 281

 4   F.3d 1081, 1083 (9th Cir. 2002), citing Pinto, 249 F.3d at 845, accord. SSR 82-61, SSR 82-41; see also

 5   SSR 82-62, 1982 SSR LEXIS 27, at * 6-7 (“statements by the claimant regarding past work are

 6   generally sufficient for determining the skill level, exertional demands and nonexertional demands of

 7   such work”). Usually, “the best source for how a job is generally performed” in determining the

 8   requirements of a claimant’s past relevant work is the Dictionary of Occupational Titles, and vocational

 9   expert testimony may be considered at step four of the sequential analysis. Pinto, 249 F.3d at 845-46.

10   B.     Plaintiff’s Past Relevant Work as “Actually Performed”

11          At step four, the ALJ determined Plaintiff could perform her past relevant work as a sorter of

12   cans “as actually and generally performed.” (Doc. 10-3 at 31) As an initial matter, Defendant

13   acknowledges that the ALJ erred in finding Plaintiff could perform her past relevant work as actually

14   performed. (Doc. 15 at 10, n.3) Significantly, the ALJ limited Plaintiff to light work while she

15   performed it at the medium level, and the vocational expert specifically testified that a person with the

16   limitations identified by the ALJ in the residual functional capacity could perform Plaintiff’s past

17   relevant work as a can sorter “per the DOT, but not as performed.” (Doc. 10-3 at 73) Thus, the ALJ’s

18   conclusion regarding Plaintiff’s ability to perform the work of a can sorter as actually performed is not

19   supported by the record.

20   C.     Plaintiff’s Past Relevant Work as “Generally Performed”

21          Plaintiff contends the ALJ erred in finding she could perform the work of a can sorter, given

22   the literacy and language requirements of the position. (Doc. 14 at 6-7) As Plaintiff observes,

23   according to the Dictionary of Occupational Titles, the position of can sorter requires a Language

24   Level 2. See DOT 529.686-014, 1991 WL 674719. The lowest language level contemplated by the

25   Dictionary of Occupational Titles is Language Level 1. See Obeso v. Colvin, 2015 WL 10692651 at

26   *16 (E.D. Cal. Jan. 5, 2016); see also Donahue v. Barnhart, 279 F.3d 441, 445 (7th Cir. 2002) (“basic

27   literacy (defined as a vocabulary of 2,500 words, the ability to read about 100 words a minute, and the

28   ability to print simple sentences) is essential for every job in the economy”) (emphasis in original). In

                                                         6
 1   contrast, under Language Level 2, the following is expected from an individual:

 2          READING: Passive vocabulary of 5,000-6,000 words. Read at rate of 190-215 words
            per minute. Read adventure stories and comic books, looking up unfamiliar words in
 3          dictionary for meaning, spelling, and pronunciation. Read instructions for assembling
            model cars and airplanes.
 4
            WRITING: Write compound and complex sentences, using cursive style, proper end
 5          punctuation, and employing adjectives and adverbs.

 6          SPEAKING: Speak clearly and distinctly with appropriate pauses and emphasis,
            correct punctuation, variations in word order, using present, perfect, and future tenses.
 7
 8   DOT 529.686-014, 1991 WL 674719.

 9          1.      Failure to consider Plaintiff’s English abilities

10          The Ninth Circuit has declined to specifically address whether an ALJ is required to consider a

11   claimant’s language skills, including literacy, at step four of the sequential evaluation. Pinto, 249 F.3d

12   at 847 n.5 (9th Cir.2001). However, in Pinto, the Ninth Circuit explained:

13          The ability to communicate is an important skill to be considered when determining
            what jobs are available to a claimant. Illiteracy seriously impacts an individual's ability
14          to perform work-related functions such as understanding and following instructions,
            communicating in the workplace, and responding appropriately to supervision. These are
15          all factors that Social Security Ruling No. 96–8P requires an ALJ to consider when
            determining whether a claimant has the residual functional capacity to perform past
16          relevant work. Here the ALJ, although noting Pinto’s limitation in both his findings
            of fact and hypothetical to the vocational expert, failed to explain how this
17          limitation related to his finding that Pinto could perform her past relevant work as
            generally performed.
18
19   Id. at 846–847 (emphasis added). Thus, the ALJ must “definitively explain” the impact of a claimant’s

20   illiteracy on her ability to perform past relevant work or alternative work. Id., 249 F.3d at 848.

21          In addition, the Social Security regulations indicate account a claimant’s literacy and the ability

22   to communicate in English are considering as a vocational factor. 20 C.F.R. §§ 404.1564(b)(5),

23   416.964(b)(5) (“[W]e consider a person’s ability to communicate in English when we evaluate what

24   work, if any, he or she can do”). The ability to communicate in English is particularly important

25   because “English is the dominant language of [this] country” and as such, retaining a job may be

26   difficult for someone without English skills, “regardless of the amount of education the person may

27   have in another language.” Id. It is the Commissioner’s burden to establish that a claimant is literate in

28   English. Silveira v. Apfel, 204 F.3d 1257, 1261 (9th Cir. 2000).

                                                          7
 1            When Plaintiff testified before the ALJ, she did so with the assistance of an interpreter. Further,

 2   she testified that she never studied English or took English language classes, and she was unable to read

 3   or write in English. (Doc. 10-3 at 53) Thus, there is evidence in the record that Plaintiff is illiterate

 4   with the English language. However, the ALJ did not make any findings in the decision regarding

 5   Plaintiff’s language and literacy abilities. Where the record indicates a claimant is illiterate in English,

 6   it is an error for the ALJ to fail to address the claimant’s illiteracy in his decision. See Silveira, 204

 7   F.3d at 1261-62 (finding error where “[t]he ALJ made no express finding that [the claimant] was

 8   literate in English”); Mui Si Voong v. Astrue, 641 F. Supp. 2d 996, 1009-10 (E.D. Cal. 2009)

 9   (remanding the action for further proceedings where the ALJ failed to address the claimant’s need for

10   an interpreter). Given the lack of findings regarding Plaintiff’s language abilities and literacy, the

11   ALJ’s decision was insufficient.

12            2.       Conflict with the Dictionary of Occupational Titles

13            Pursuant to SSR 00-4p2, occupational evidence provided by a vocational expert “generally

14   should be consistent with the occupational information supplied by the DOT.” Id., 2000 WL 1898704

15   at *2. When there is a conflict between the testimony of the vocational expert and the Dictionary of

16   Occupational Titles, “the adjudicator must elicit a reasonable explanation for the conflict before

17   relying on the [vocational expert testimony] to support a determination or decision about whether the

18   claimant is disabled.” Id. Further, SSR 00-4p provides:

19            At the hearings level, as part of the adjudicator’s duty to fully develop the record, the
              adjudicator will inquire, on the record, as to whether or not there is such consistency.
20            Neither the DOT nor the [vocational expert] evidence automatically “trumps” when there
              is a conflict. The adjudicator must resolve the conflict by determining if the explanation
21            given by the [vocational expert] is reasonable and provides a basis for relying on the
              [vocational expert] testimony rather than on the DOT information.
22
     Id. Accordingly, the Ninth Circuit determined an ALJ must inquire “whether the testimony conflicts
23
     with the Dictionary of Occupational Titles,” and may only rely upon conflicting expert testimony when
24
     “the record contains persuasive evidence to support the deviation.” Massachi v. Astrue, 486 F.3d 1149,
25
26            2
                Social Security Rulings are “final opinions and orders and statements of policy and interpretations” issued by the
     Commissioner. 20 C.F.R. § 402.35(b)(1). While SSRs do not have the force of law, the Ninth Circuit gives the rulings
27   deference “unless they are plainly erroneous or inconsistent with the Act or regulations.” Han v. Bowen, 882 F.2d 1453,
     1457 (9th Cir. 1989); see also Avenetti v. Barnhart, 456 F.3d 1122, 1124 (9th Cir. 2006) (“SSRs reflect the official
28   interpretation of the [SSA] and are entitled to 'some deference' as long as they are consistent with the Social Security Act
     and regulations”).

                                                                  8
 1   1153 (9th Cir. 2007); Johnson v. Shalala, 60 F.3d 1428, 1435 (9th Cir. 1995).

 2          In this case, the ALJ asked the vocational expert to “assume a person of the claimant’s age,

 3   education and work experience who is capable of performing at the light level.” (Doc. 10-3 at 72)

 4   Thus, the vocational expert considered Plaintiff’s education in Mexico and lack of education with the

 5   English language. However, the ALJ did not ask the vocational expert any questions regarding the

 6   language level requirements of Plaintiff’s past relevant work, or whether the position as generally

 7   performed would be available to someone who does not read or write in English.

 8          Previously, this Court determined an ALJ cannot rely upon the testimony of a vocational expert

 9   when there is no explanation of how a claimant’s limited language abilities affects the ability to

10   perform work. See, e.g., Singmuongthong v. Astrue, 2010 WL 3715152 (E.D. Cal. 2010); Her v.

11   Astrue, 2010 WL 328841 (E.D. Cal. 2010). For example, in Singmuongthong, the evidence established

12   that the claimant was illiterate, though her past work required Language Level 1. Id., 2010 WL 328841

13   at *7. The ALJ asked the vocational expert to consider the plaintiff’s language levels, but failed to

14   explain the deviation from the Dictionary of Occupational Titles in finding that the claimant was able

15   to perform work requiring Language Level 1. Id. Therefore, the matter was remanded for further

16   proceedings. Id.

17          Similarly, in Her v. Astrue, the ALJ asked the vocational expert to consider the claimant’s

18   language limitations when determining the ability to perform past work. Id., 2010 WL 328841 at *6.

19   Although the claimant’s past work required Language Level 1, the vocational expert affirmed the

20   availability of past work, without any discussion concerning the claimant’s illiteracy. Id. at *5-6. As

21   Defendant appears to do here, it was argued that the claimant’s alleged language limitations were

22   irrelevant because the claimant performed her past work despite her illiteracy. Id. at *6. The Court

23   explained that “[s]uch a statement is not persuasive evidence to support a deviation from a DOT

24   requirement. Although a claimant is not per se disabled if he or she is illiterate, the ALJ must

25   definitively explain why he or she deviates from the DOT’s language requirements when finding that a

26   claimant can perform her past relevant work.” Id. at *6. (citations and quotations omitted).

27          As in both Singmuongthong and Her, the record fails to clearly establish that Plaintiff would be

28   able to perform her past relevant work as generally performed, as the vocational expert testified. The

                                                         9
 1   vocational expert did not explain how a deviation from the language level identified by the Dictionary

 2   of Occupational Titles was appropriate when testifying an individual such as Plaintiff could perform the

 3   work of a can sorter “per the DOT.” (Doc. 10-3 at 73) Consequently, the testimony of the vocational

 4   expert has no evidentiary value for the ALJ’s conclusion that Plaintiff is able to perform her past

 5   relevant work as defined by the Dictionary of Occupational Titles.

 6   D.     Remand is Appropriate

 7          The decision whether to remand a matter pursuant to sentence four of 42 U.S.C. § 405(g) or to

 8   order immediate payment of benefits is within the discretion of the district court. Harman v. Apfel,

 9   211 F.3d 1172, 1178 (9th Cir. 2000). Except in rare instances, when a court reverses an administrative

10   agency determination, the proper course is to remand to the agency for additional investigation or

11   explanation. Moisa v. Barnhart, 367 F.3d 882, 886 (9th Cir. 2004) (citing INS v. Ventura, 537 U.S.

12   12, 16 (2002)). Generally, an award of benefits is directed when:

13          (1) the ALJ has failed to provide legally sufficient reasons for rejecting such evidence,
            (2) there are no outstanding issues that must be resolved before a determination of
14          disability can be made, and (3) it is clear from the record that the ALJ would be required
            to find the claimant disabled were such evidence credited.
15
16   Smolen v. Chater, 80 F.3d 1273, 1292 (9th Cir. 1996). In addition, an award of benefits is directed

17   where no useful purpose would be served by further administrative proceedings, or where the record is

18   fully developed. Varney v. Sec’y of Health & Human Serv., 859 F.2d 1396, 1399 (9th Cir. 1988).

19          The ALJ failed to resolve a conflict between the vocational expert’s testimony and the language

20   levels required under the Dictionary of Occupational Titles. Based upon the record, the Court is unable

21   to determine whether Plaintiff is able to perform her past relevant work as generally performed. Thus,

22   a remand for further proceedings is appropriate in this matter. See Zavalin, 778 F.3d at 848 (an ALJ’s

23   failure to reconcile apparent conflict was not harmless where the Court “cannot determine [from the

24   record] whether substantial evidence supports the ALJ’s step-five finding”); see also Dieugenio v.

25   Astrue, 2010 WL 317269 at *3 (C.D. Cal. Jan. 19, 2010) (failure to address a conflict between the

26   vocational expert’s testimony and the Dictionary of Occupational Titles warranted remand for further

27   proceedings).

28   ///

                                                        10
 1                                             CONCLUSION AND ORDER

 2           Because the ALJ failed to apply the correct legal standards, the testimony of the vocational

 3   expert cannot be substantial evidence to support the conclusion that Plaintiff is able to perform work in

 4   the national economy. See Zavalin, 778. F.3d at 846; Rawlings v. Astrue, 318 Fed. Appx. 593, 595

 5   (2009) (“Only after determining whether the vocational expert has deviated from the Dictionary of

 6   Occupational Titles and whether any deviation is reasonable can an ALJ properly rely on the vocational

 7   expert’s testimony as substantial evidence to support a disability determination.”) Consequently, the

 8   ALJ’s decision cannot be upheld by the Court.3 See Sanchez, 812 F.2d at 510.

 9           Accordingly, the Court ORDERS:

10           1.       The Commissioner’s motion for summary judgment is DENIED;

11           2.       The matter is REMANDED pursuant to sentence four of 42 U.S.C. § 405(g) for further

12                    proceedings consistent with this decision; and

13           3.       The Clerk of Court IS DIRECTED to enter judgment in favor of Plaintiff Maria De La

14                    Luz Quiroz De Lara and against Defendant, Nancy A. Berryhill, Acting Commissioner

15                    of Social Security.

16
17   IT IS SO ORDERED.

18       Dated:      October 16, 2018                                   /s/ Jennifer L. Thurston
19                                                             UNITED STATES MAGISTRATE JUDGE

20
21
22
23
24
25
26
27
28           3
                Because remand is appropriate on the above grounds, the Court offers no findings on the remaining issues
     identified by Plaintiff in her opening brief.

                                                                11
